DISSENTING OPINION
Bowen, P. J.
I cannot agree with the majority opinion in this case.
The act applying to Fort Wayne, Chap. 84, § 1, p. 263; Burns’. 1950 Replacement, § 48-1226 (a) which provides for the payment of a salary of $3,600 for city treasurers which may be increased by ordinance to any amount not exceeding $6,000 must be held by this court either to be in full force and effect, or it must be held to be impliedly repealed by the overall salary limitation act, Acts of 1933 Chap. 21, § 6, p. 88, as amended by Acts of 1945, Chap. 192, § 1, pp. 610-611; Burns’ 1933 (1949 Supp.), §49-1006.
The majority opinion adopts the concession of the appellant that the appellee is entitled to the remuneration of $3,600 which is provided by the act, § 48-1226 (a), supra, for his services as city treasurer, on the theory he is paid such sum a^. county treasurer. In effect such opinion asserts that ■ tjie appellee is entitled to such amount, and then after so holding, decides that the excess payments above the overall salary limitation *707must be deducted from other funds which he received as county treasurer. It seems to me that the overall salary limitation must be held to apply to all sources of funds if it be held that the salary provisions for his services as city treasurer comes within the overall limitation statute.
This court in Gates v. Hickman (1947), 117 Ind App. 414, 70 N. E. 2d 411, held that there was an implied repeal of a special statute for extra services to a city engineer on track elevation projects by the passage of an overall salary limitation act. In the present case, the majority opinion does not hold that the salary provisions of the act providing for compensation as city treasurer is repealed or modified by implication, but asserts, as the appellant concedes, that the county treasurer is entitled to such salary, but that the excess above the limitation must be deducted from other funds. It does not seem to be proper for this court to single out any particular source of funds in which to apply a general overall limitation which the Legislature has seen fit to establish. The result of such an interpretation would make it possible for the authorities to make an arrangement whereby the taxpayers of a city would be compelled to pay a disproportionate part of the salary of the county treasurer for his services as city treasurer.
In the light of the case of Board, etc. v. State, ex rel. (1900), 155 Ind. 604, 58 N. E. 1037, it seems that the interpretation óf the statute by the majority leads to an unconstitutional result. It seems to me wholly inconsistent. to admit and hold that appellee is entitled to the statutory salary of $3,600 for his services as city treasurer upon the theory he receives this by virtue of his position as county treasurer, and then to apply the overall limitation to other sources of funds. This statute with reference to provision for payment of the salary *708of a city treasurer must either be in full force and effect or held to be impliedly repealed and modified by implication by the salary limitation act. Having upheld the salary provisions of § 48-1226 (a), supra, in my opinion, the appellee is entitled, as the lower court held, to receive such sum.
If such salary statute is valid and in effect without any modification or implied repeal as the majority opinion, in substance, holds, the only logical conclusion is that the statutory sum which he receives for his services as city treasurer is not contained within the overall limitation.
I think the judgment should be affirmed.
Note. — Reported in 95 N. E. 2d 840.